Title: From Thomas Jefferson to John Browne, 22 February 1781
From: Jefferson, Thomas
To: Browne, John



Sir
 Richmond Feby. 22. 1781

New London, Staunton, Winchester, and Fredericksburg being appointed as places of rendezvous for the new Levies, if you have not Deputies already at those Posts, or in the Counties, you will be pleased to appoint them with instructions to furnish the Recruits with Provisions during their stay at the Rendezvous, and on their march from it. The Bearers hereof are going to Winchester to receive the Recruits, and will carry your appointment for that Post if you have [not] before made it. I am Sir yr. &c &c.
